Citation Nr: 0433186	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a claimed right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1967 to May 1969 and service in the National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the RO.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The currently demonstrated right ankle pain and changes 
manifested by a small bony density inferior to the medial 
malleolus are shown as likely as not to be due to trauma or 
some form of injury suffered during the veteran's period of 
active military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right ankle disability manifested by pain and a small bony 
density inferior to the medial malleolus is due to injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for a right ankle condition

The veteran seeks service connection for a right ankle 
condition.  He asserts that he slipped during a civil 
disturbance training exercise and injured his right ankle.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

A November 1992 service record shows the veteran slipped and 
twisted his right ankle while in line of duty during active 
duty for training with the National Guard.  A service medical 
report of December 1992 notes that the veteran suffered a 
right ankle sprain.  

The Board notes that a March 2001 private medical examiner 
diagnosed the veteran as having a malunited fracture of the 
medial malleolus of the right ankle.  

However, in a May 2002 VA medical exam, a podiatrist 
diagnosed the veteran with chronic intermittent pain of the 
lateral aspect of his right ankle with running and attributed 
this pain to peroneal tendon strain or lateral gutter soft 
tissue.  He did not find evidence of ankle instability.  

Additionally, a radiology report of May 2002 indicated no 
acute fractures or subluxation of the right ankle.  The 
examiner did note a small bony density inferior to the medial 
malleolus and believed it could have been attributable to a 
previous injury.  The examiner diagnosed the veteran with no 
acute changes.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Given nature of the injury sustained during the veteran's 
National Guard service, as well as the supporting private and 
VA medical evidence of having related manifestations since 
service, the Board finds the evidence in this case to be in 
relative equipoise in showing that the right ankle pain and 
changes are as likely as not due to the injury during that 
service.  

In view of the applicable law and the evidence discussed 
hereinabove, the Board finds that it has been demonstrated 
that the veteran suffers from a right ankle disability due to 
service.  38 U.S.C.A. § 1117, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  



ORDER

Service connection for a right ankle disability manifested by 
pain and a small bony density inferior to the medial 
malleolus is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



